Title: From John Adams to William Tudor, Sr., 25 November 1816
From: Adams, John
To: Tudor, William, Sr.



dear Sir
Quincy Novbr 25, 1816

We need not fear that Mr Hutchinsons Character will be injured with Posterity—His every Virtue, and his every Talent and his every Service will be recorded in polite Language, and blazened in Splendid colours; when we, poor Beings who resisted him shall be thrown in Shades of blackness of darkness in the back ground.—
I may not live to see, but you may live to see, or if you should not your posterity will, Hutchinsons History of Massachusetts Bay Continued by himself down to 1780. Posterity will see Memoirs of Chief Justice Peter Oliver; of Treasurer Harrison Gray; of Judge Jonathan Sewall; perhaps of Judge Autchmudy; of Judge Brown; of Judge Leonard; of Solicitor Quincy; of Samuel Fitch; of Blowers; of Cazneau, of Hull and Sam Sewett; of Dr Nat Perkins; of Sam. Waterhouse; of Tom Danforth; of Judge Ben. Gridley; and of others without number, whome it is not worth while to recollect. Many of these, if not all, have sworn 40 years ago, that “Hancock and Adams” “Shall forever be “Words of Shame” and they have already, very nearly accomplished their Oath—
You ask for Anecdotes, and you shall have them. if 46 years Experience of your honour and Fidelity have deceived me, I will still be deceived. But I depend upon your honour that these Anecdotes shall not be published. If they should be published, a Spartacus a Christian or a Rebel, would instantly come out in the Newspapers and say they were gross lies fabricated by an Old bald headed Dotard,
In my last Letter I mentioned Hutchinsons, Seductions of my Friends Sewall, Quincy and Leonard; I will now sketch one of his Attempts upon myself.
Jonathan Sewall, the most cordial Friend I ever had at the Bar, or almost any where else, who came to dine with me, at my Table he said he had something to communicate to me alone. The Lady departed to her Chamber and the Servant was ordered to depart. Mr Sewall said, “I come in the name of Governor Bernard. He sent for me and requested me to call upon you, and request you to accept the Office of Advocate General in the Admiralty.” you know Mr Tudor that this Office at that time was worth 2 or 3 hundred Pounds Sterling a Year, which was a great fortune at that time, besides its being an introduction and recommendation to larger Shares of Ordinary practice at the Bar; and besides its being a sure road to the highest Officers under the Government, not only of the Province but of the Government of Great Britain!—“Mr Sewall said, the Governor had sent for him and requested him to call upon me and request me to accept the Office of Advocate General; that he would send and immediately a temporary Appointment, the only one in his power and would write at the same time to the Ministry to request his Majesty to send me his Royal Commission. That he knew my political sentiments, and had no intention to influence them, that I might retain my own Sentiments, while I might execute the Office Recording to Law. That several Gentlemen had recommended me to him, particularly one for whose Judgment he had great deference.”
Sewall “said the Governor did not name this Gentleman but he had no doubt who it was.” I answered him “Nor have I any doubt that it was the Lieutenant Governor.” Sewall nod’ed assent. Mr Sewall said the office was vacant and much Buisiness was pending and he wished to report my Answer to the Governor as soon as possible.” My answer to Mr Sewall was “my Answer is ready.” I cannot in Conscience accept it.” Be pleased to present my respects to His Excellency and inform him that I am very Sensible of the honour he does me by his proposal; but that it is impossible for me to think of it.” Why said Sewall, why can’t you think of it? you had better not be sudden in your determinations.—Take it into consideration for a few days, and I will call on you again—and we will talk it over more deliberately.”
My Answer was “My Friends It will be in vain! I have cooly and anxiously deliberated upon these Subjects for many yards, and my conclusion and Resolution is unalterable”— But you see, said Sewall, the Governor is willing you Should retain your Principles and Opinions.” I understand that very well—Mr Sewall—But I have seen many years and now more clearly than ever contrived, that the British Ministry and Parliament are pursuing a System in Relation to this Country that I never can approve. In the Office of Advocate General I should be called upon to institute Prosecutions and vindicate Measures that my heart and mind will abhor; and therefore I never can engage in it.”
Mr Sewall went farther and said that the Governor had instructed him, in case I should refuse, to ask my Opinion, who was the most proper Person at the Bar, to be appointed? This was a reach; a Stretch of Complaisance that I did not expect.—However I answered with out hesitation—Mr Fitch’s Principles, are consonant to the prevailing System; his Character is fair, and his Talents are equal to any that remain in that Circle.  I therefore recommend him, but as you Mr Sewall know the Bar, at least as well as I do. Who would you recommend? “Why, if you finally refuse, I suppose Mr Fitch will be appointed.” Two or three Weeks afterwards Mr Sewall came to me again, and asked me, “if I had considered the Proposal of the Governor? I said I had before given him my final Answer, that I expected Mr Fitch would have been appointed; that if I had thought of it since, it had only confirmed me in my first Resolution”—Mr Fitch was appointed by the Judge but never had a Commission from the Crown, nor as I am informed any Appointment from the Governor.
J Adams